OPINION — AG -(1) 19 O.S. 321 [19-321] PROHIBITS A BOARD OF COUNTY COMMISSIONERS FROM ALTERING OR OTHERWISE CHANGING THE DISTRICT BOUNDARIES OF THE COUNTY COMMISSIONERS' DISTRICT WITHIN THEIR COUNTY MORE THAN ONCE WITHIN A THREE YEAR PERIOD. (2) 19 O.S. 321 [19-321] REQUIRES APPORTIONMENT OF COUNTY COMMISSIONER'S DISTRICT BY POPULATION, AND FURTHER REQUIRES THAT THE POPULATION OF THE RESPECTIVE DISTRICTS BE AS EQUAL AS POSSIBLE. CITE: 19 O.S. 321 [19-321] (COUNTY OFFICERS, DISTRICTS) (GARY W. GARDENHIRE)